EXHIBIT 10.5


 


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


 

First Amendment to Employment Agreement (“First Amendment”) effective
December 30, 2008, between Virtual Radiologic Corporation, a Delaware
corporation (“Company”), and Leonard Purkis (“Executive”).

 

Whereas, Company and Executive are parties to an Employment Agreement dated
April 14, 2008 (“Original Agreement”); and

 

Whereas, Company and Executive desire to amend the Original Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code.

 

Now therefore Company and Executive agree as follows:

 


A.                                   SECTION 8(A) OF THE ORIGINAL AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(a)                                  Disability.  Upon such termination, the
Company shall pay or provide Executive (i) any unpaid Base Salary through the
date of termination and any accrued vacation; (ii) any unpaid bonus earned with
respect to any fiscal year ending on or preceding the date of termination;
(iii) reimbursement for any unreimbursed expenses incurred through the date of
termination; and (iv) all other payments, benefits or fringe benefits to which
Executive may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, “Accrued Amounts”). Such benefits shall be paid 15
days following the date of termination under this provision.

 


B                                        SECTION 8(D) OF THE ORIGINAL AGREEMENT
IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(d)                                 Termination Without Cause or for Good
Reason.  If Executive’s employment by the Company is terminated by the Company
other than for Cause (other than a termination for Disability) or by Executive
for Good Reason, the Company shall pay or provide Executive with (i) Accrued
Amounts; (ii) a pro-rata portion (determined by multiplying the amount Executive
would have received had employment continued through the end of the performance
year by a fraction, the numerator of which is the number of days during the
performance year of termination that Executive is employed by the Company and
the denominator of which is 365) of Executive’s Annual Bonus for the performance
year in which Executive’s termination occurs at the time that annual bonuses are
paid to other senior executives; provided that the Board determines in good
faith that the Company was on plan for Executive to earn such bonus at the time
of termination; (iii) continue his then current Base Salary as if his employment
continued for a period of twelve (12) months from the date of termination,
subject to the

 

--------------------------------------------------------------------------------


 

mitigation provisions set forth below; and (iv) subject to Executive’s continued
co-payment of premiums, continued participation for twelve (12) months in all
health and welfare plans which cover Executive (and eligible dependents) upon
the same terms and conditions (except for the requirements of Executive’s
continued employment) in effect on the date of termination.  If at any time
after Executive’s termination while the Company is obligated hereunder to make
such payments of Base Salary or continue such benefits, Executive receives
compensation for providing services as an employee or as an independent
contractor from any person or entity, then Executive shall immediately notify
the Company of such event and the Company’s obligation to continue to make such
payments to Executive shall be reduced by the gross amount of any such payments
and the obligation to continue to provide benefits shall cease at such time as
Executive is eligible for health insurance coverage by any successor employer or
person or entity, prompt notice of which Executive shall furnish to the
Company.  Executive shall use good faith and reasonable efforts to find and
secure new employment after any such termination.  To the extent such coverage
cannot be provided under the Company’s health or welfare plans without
jeopardizing the tax status of such plans, for underwriting reasons or because
of the tax impact on Executive, the Company shall pay Executive an amount equal
to the amount the Company would have paid for such benefits on behalf of
Executive if the benefits were provided to him as an employee.  The continuation
of health benefits under this subsection shall reduce and count against
Executive’s rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”).  All benefits provided under Section 8(d)(iii) may
be paid to the Employee within thirty (30) days of the termination date once all
necessary applicable releases have been signed by the Employee and returned to
the Company.  Notwithstanding anything to the contrary herein, if Executive is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Internal
Revenue Code as of the date of any termination, any benefits due under this
Section 4(d) otherwise  payable within six months following termination shall be
provided in one lump sum six months from the date of termination.  However, any
payment or portion thereof which is subject to an exemption for separation pay
to specified employees as provided under Section 409A and the relevant Treasury
Regulations, or is subject to any other exemption provided under Section 409A
and the relevant Treasury Regulations allowing for payment to a specified
employee prior to the date that is six (6) months after the date of separation
from service, may be paid to Employee within thirty (30) days of the termination
date once all applicable releases have been signed by the Executive and returned
to the Company.

 

C.                                     The Original Agreement, as amended by
this First Amendment, shall continue in full force and effect according to its
terms.

 

(the remainder of this page is intentionally blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to be
effective as of the date first written above.

 

 

COMPANY

 

 

 

Virtual Radiologic Corporation

 

 

 

 

 

By:

/s/ Rob Kill

 

 

Name:  Rob Kill

 

 

Its:  President and Chief Operating Officer

 

 

 

 

 

EXECUTIVE

 

 

 

Leonard Purkis

 

 

 

 

 

By:

/s/ Leonard Purkis

 

--------------------------------------------------------------------------------